Citation Nr: 0718558	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1953 to 
December 1956 and from April 1960 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
diabetes mellitus type 2.


FINDINGS OF FACT

1.  The evidence shows that the veteran served in the 
Republic of Vietnam during the Vietnam era and has been 
diagnosed as having diabetes mellitus type 2.

2.  The medical evidence shows that the veteran's diabetes 
mellitus type 2 is compensably disabling.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
diabetes mellitus type 2, which represents a complete grant 
of the benefit sought on appeal.  See Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required.

The veteran asserts that presumptive service connection is 
warranted for diabetes mellitus type 2 because he served in 
country in Vietnam and thus is presumed exposed to herbicides 
while serving there.  In support, he notes that during the 
Vietnam War, he was a flight attendant and loadmaster on 
several flights that landed in the Republic of Vietnam.  The 
veteran's DD-214 lists his military occupational specialty 
(MOS) as flight attendant in a C-118 aircraft.  

The veteran reports that he was in Vietnam on four days 
during the Vietnam War, (March 3 and 4, 1966 and November 11 
and 12, 1970).  In March 1966, he indicated he was a flight 
attendant on a C118 flight (that was a regularly scheduled 
flight) that disembarked at Tan Son Nhut Air Base in Vietnam 
to off load cargo and passengers and that spent several hours 
on the ground.  He reported that the flight also landed in Da 
Nang to pick up passengers, where it again spent several 
hours on the ground.

The veteran also states that in November 1970 he was a flight 
attendant on a flight that was sent to support operations in 
Vietnam.  The flight disembarked at Tan Son Nhut Air Base to 
off load whiskey platoon navy seals, spending several hours 
on the ground.  The veteran reports that they also landed in 
Da Nang to pick up passengers that were part of a carrier 
crew that was transferring from the Pacific fleet to Norfolk.

In support of the veteran's contentions, a fellow service 
member submitted a letter indicating that he and the veteran 
were crew members on a Navy C-118 (bureau number 131597), 
which departed Glenview Illinois on November 3, 1970, at 1340 
hours and stopped in Alameda, California; Barbers Point, 
Hawaii; Wake Island, Guam; Tan Son Nhut Air Base Air Base in 
Vietnam; Da Nang Air Base in Vietnam; Atsugi Japan; Midway 
island; back through Hawaii, California, Virginia; and 
arriving in Glenview, Illinois on November 13, 1970.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
diabetes mellitus is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including diabetes 
mellitus, type 2, will be established even though there is no 
record of such disease during service, provided that the 
disease is are manifest to a degree of 10 percent or more at 
any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the medical evidence reflects that the veteran has been 
diagnosed as having diabetes mellitus type 2.  In addition, 
the Board finds that, given his MOS and the statement of a 
veteran who served with the veteran and who attested to the 
veteran's presence in country in the Republic of Vietnam, the 
evidence affirmatively shows that he served in the Republic 
of Vietnam while on active duty.  In reaching this latter 
conclusion, the Board finds that the credibility of the 
veteran's statements is enhanced by the statement of his 
fellow serviceman, who provided precise details of a flight 
that they took together.  Thus, the veteran has been 
diagnosed as having a disease for which presumptive service 
connection is available, and because the Board finds that he 
served in the Republic of Vietnam, he has an in-service 
injury, i.e., in-service exposure to herbicides.

In light of the above, the inquiry shifts to whether the 
veteran's diabetes mellitus type 2 is manifest to a 
compensable degree.  The records of his treatment show that 
the veteran treats his diabetes with Glucophage, an oral 
hypoglycemic agent.  Thus, under the criteria contained in 
Diagnostic Code 7913, his diabetes mellitus warrants a 
compensable evaluation.  As such, service connection is 
warranted for diabetes mellitus type 2.


ORDER

Service connection for diabetes mellitus, type 2, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


